Citation Nr: 0827548	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  94-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low 
back disorder.

2. Entitlement to a rating in excess of 10 percent for a 
right elbow disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to April 1968 and from January 1970 to August 
1985.  The case is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  The case was originally before the 
Board on appeal from a November 1992 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted a 10 
percent rating for a low back disorder and denied a 
compensable rating for a right elbow disorder.  In July 1993, 
a hearing was held before a Decision Review Officer (DRO) at 
the RO.  The case was before the Board in August 1996 when it 
was remanded for further development.  In July 2002, the 
Board undertook development under authority then in effect.  
In October 2003, the case was remanded for such development.  
In a decision issued in October 2005, the Board denied the 
veteran's claim for a rating in excess of 10 percent for a 
low back disorder and granted a 10 percent rating for a right 
elbow disorder.  The veteran appealed that decision to the 
Court.  In an October 2007 Memorandum Decision and November 
2007 Order, the Court vacated the October 2005 Board 
decision, to the extent that it was unfavorable to the 
veteran, and remanded the matters on appeal for 
readjudication consistent with the Court's decision.  The 
Board has characterized the issues accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  The Court's October 2007 decision found that VA had 
not provided the veteran with adequate notice of the VCAA and 
that the veteran was prejudiced by this notice insufficiency.

Notably, since the October 2007 single judge decision issued 
in this case, the Court has further outlined the notice that 
must be provided in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  In 
Vazquez-Flores, the Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The record reflects the veteran has 
not received notice that substantially complies with the 
requirements of Vazquez-Flores.  

Pursuant to the Court's October 2007 decision and the 
requirements outlined in Vazquez-Flores, this case must be 
remanded to ensure the veteran receives all notice required 
in an increased rating claim.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), including (1) notice that 
the claimant must provide (or ask the 
Secretary to obtain) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) notice 
of how disability ratings are assigned; 
(3) general notice of the criteria for 
rating a low back disorder under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes (Codes) 5292, 
5293, 5295 (in effect prior to September 
23, 2002), Code 5293 (in effect from 
September 23, 2002 through September 25, 
2003), and Codes 5237, 5242, 5243 
(effective from September 26, 2003); and 
the criteria for rating a right shoulder 
disability under 38 C.F.R. § 4.71a, Codes 
5003, 5206, 5207, 5208, and 5213; and (4) 
examples of the types of medical and lay 
evidence the veteran may submit to support 
the increased rating claims.  The veteran 
and his representative must be afforded 
adequate time to respond.

2.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination if one is 
suggested by the above development.

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in its October 2007 decision.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious 







treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


